Citation Nr: 0509554	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  99-00 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an original disability evaluation in 
excess of 10 percent for right abdominal rectus muscle 
protuberance and probable tear.  

2.  Entitlement to an original disability evaluation in 
excess of 20 percent for lumbosacral strain with degenerative 
changes at L4-5 and L5-S1.    


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1997.    

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in September 1998, May 1999, and 
May 2000 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  The September 1998 rating 
decision granted service connection for right abdominal 
rectus muscle protuberance, probable tear and assigned a zero 
percent effective March 9, 1998.  Service connection was 
granted for lumbosacral strain and bulging annulus at L2-5 
with mild degenerative changes and a zero percent rating was 
assigned from March 9, 1998.  The veteran appealed for higher 
ratings.  

In March 1999, the veteran was afforded a hearing before the 
RO.  

In a May 1999 decision, a 10 percent rating was assigned to 
the right abdominal rectus muscle protuberance, probable 
tear, effective March 9, 1998 and a 10 percent rating was 
assigned to the lumbosacral strain and bulging annulus at L2-
5 with mild degenerative changes effective March 9, 1998.  A 
May 2000 rating decision assigned a 20 percent rating to the 
lumbar spine disability effective March 9, 1998. 

In November 2001, the veteran testified before the 
undersigned at a hearing in Washington, D.C.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

In February 2002, the Board undertook additional development 
with respect to the issue of entitlement to an original 
disability evaluation in excess of 20 percent for lumbosacral 
strain and bulging annulus at L2-5 with mild degenerative 
changes pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002).  After the Board conducted the development in 
this case, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
held that 38 C.F.R. § 19.9(a)(2) (2002) was invalid.  This 
matter is discussed below.  

In a March 2002 decision, the Board denied entitlement to a 
higher original disability evaluation for right abdominal 
rectus muscle protuberance, probable tear.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In an August 2003 joint motion, the veteran 
and VA requested that the Board decision be vacated, and the 
case remanded.  By an August 2003 order, the Court granted 
the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002)) and amended by Pub. L. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (codified at 38 U.S.C.A. §§ 5102, 5103 (West 
Supp. 2004)) redefined VA's duty to assist a claimant in the 
development of a claim.  Regulations that implement the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004).  

The VCAA requires VA to notify the claimant of any evidence 
that is necessary to substantiate the claim, as well as the 
evidence VA will attempt to obtain and which evidence the 
claimant is responsible for providing.  38 U.S.C.A. § 5103(a) 
(West 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not been provided this notice with regard to 
the claims on appeal.  

In February 2002, the Board undertook additional development 
with respect to the issue of entitlement to an original 
disability evaluation in excess of 20 percent for lumbosacral 
strain and bulging annulus at L2-5 with mild degenerative 
changes pursuant to authority granted by 38 C.F.R. § 19.9 
(a)(2) (2002).  As a result of this newly enacted regulation, 
the Board was permitted to accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  See 
38 C.F.R. § 19.9 (a)(2) (2002).  VA treatment records showing 
treatment for the lumbar spine disability, dated from 
February 2001 to April 2003 and a March 2002 VA examination 
report were associated with the claims folder.  

After the Board conducted the development, the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) held that 
38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

In accordance with Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the Board 
must remand the additional evidence to the RO or AMC for 
initial consideration pursuant to 38 U.S.C. § 7104(a).  

Regarding the claim for a higher original evaluation for 
lumbosacral strain and bulging annulus at L2-5 with mild 
degenerative changes, a VA examination is necessary in order 
to determine the current severity of the disability.  While 
this appeal was pending, the applicable rating criteria for 
lumbar spine disabilities were amended effective September 
23, 2002.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 471a (2003)).  The criteria were 
again amended effective September 26, 2003.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003) (codified at 38 C.F.R. § 471a 
(2004)).  Another VA examination is needed because the VA 
examination report of record is inadequate for rating the 
lumbar spine disability under the new criteria..    

The record also reveals that the veteran's claim for a higher 
disability rating for the lumbar spine disability has not yet 
been adjudicated under the most recent revisions to the 
rating criteria for lumbar spine disabilities.  Court 
decisions suggest that initial adjudication under the revised 
criteria might be improper if performed by the Board.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1346-49 (Fed. Cir. 2003) (holding that initial 
adjudication by the Board denied appellants of the 
statutorily mandated "one review on appeal to the 
Secretary," citing 38 U.S.C.A. § 7104(a) (West 2002)).

Lastly, the record shows that the veteran receives treatment 
for the lumbar spine disability at the VA medical facility in 
Buffalo, New York.  Associated with the claims file are VA 
treatment records dated from January 1997 to April 2003.  The 
treatment records dated from April 2003 may be relevant to 
the claim.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1)(a).   

Accordingly, this case is remanded for the following action: 

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the 
claims of entitlement to higher 
disability evaluations for lumbosacral 
strain and bulging annulus at L2-5 with 
mild degenerative changes and right 
abdominal rectus muscle protuberance, 
probable tear.  The AMC or RO should 
provide the veteran with notice of the 
new regulations for rating spine 
disabilities.

2.  The AMC or RO should obtain all 
records of the veteran's treatment for 
the lumbar spine disability from the 
Buffalo, New York, VA medical facility 
dated from April 2003.  

3.  The veteran should be afforded an 
orthopedic and neurological examination 
to determine the nature, extent, and 
severity of the service-connected lumbar 
spine disability and the disability of 
the right abdominal rectus muscle.  

The veteran's VA claims folder, including 
all information received pursuant to the 
above requests, must be made available to 
the examiner for review in connection 
with the examination.  

Regarding the lumbar spine, the examiner 
should specify the range of thoracolumbar 
spine motion in degrees, including 
forward flexion, extension, left and 
right lateral flexion, and left and right 
rotation.  

The examiner should indicate whether 
there is listing of whole spine to 
opposite side; positive Goldwaithe's 
sign; marked limitation of forwarding 
bending in standing position; loss of 
lateral motion with osteoarthritic 
changes; narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  
(This information is necessary to rate 
the back disability under the old rating 
criteria).

The examiner should report whether the 
lumbar spine disc disease is severe with 
recurring attacks and intermittent 
relief, or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of diseased disc, 
with little intermittent relief.  (This 
information is necessary to rate the back 
disability under the old rating 
criteria).

The examiner should indicate whether the 
veteran's degenerative disc disease of 
the lumbar spine has required any periods 
of doctor prescribed bed rest.  

The examiner should also indicate if the 
disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.    

The examiner should report whether the 
lumbar spine disability causes muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

The examiner should report the symptoms 
and manifestations of the right abdominal 
rectus muscle protuberance, probable tear 
and render an opinion as to whether the 
right abdominal rectus muscle disability 
causes slight, moderate, moderately-
severe, or severe impairment.

4.  Then the AMC or RO should 
readjudicate the issues on appeal, 
including evaluate the lumbar spine 
disability under both the old and new 
regulations for rating spine 
disabilities.  

If all the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and her representative.  The case should 
then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


